Exhibit 10.24

THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED, A SOLICITATION FOR CONSENTS TO
ANY CHAPTER 11 PLAN OF REORGANIZATION PURSUANT TO SECTIONS 1125 AND 1126 OF THE
BANKRUPTCY CODE OR A SOLICITATION TO TENDER OR EXCHANGE ANY CLAIMS OR INTERESTS.
EACH CONSENTING CREDITOR’S VOTE ON THE PLAN SHALL NOT BE SOLICITED UNLESS AND
UNTIL SUCH CONSENTING CREDITOR HAS RECEIVED A DISCLOSURE STATEMENT AND RELATED
BALLOT(S), AS APPROVED BY THE BANKRUPTCY COURT.



SECOND AMENDMENT TO AMENDED AND RESTATED RESTRUCTURING
SUPPORT AGREEMENT


This Second Amendment to the Amended and Restated Restructuring Support
Agreement (“Amendment”) dated as of November 18, 2019 (the “Amendment Effective
Date”), is entered into among (i) PG&E Corporation and Pacific Gas and Electric
Company, as debtors and debtors in possession in the Chapter 11 Cases (each, a
“Debtor” and collectively, the “Company” or the “Debtors”), and (ii) each of the
undersigned Consenting Creditors party hereto who collectively constitute the
Requisite Consenting Creditors. Unless otherwise defined herein, all capitalized
terms used herein that are defined in the Amended and Restated RSA (as defined
below) shall have the meanings given such terms in the Amended and Restated RSA.
RECITALS:
WHEREAS, the Debtors and the Consenting Creditors are parties to that certain
Restructuring Support Agreement, dated as of September 22, 2019;
WHEREAS, the Debtors and Requisite Consenting Creditors entered into the First
Amendment to the Restructuring Support Agreement dated as of October 24, 2019;
WHEREAS, the Debtors and Requisite Consenting Creditors entered into the Amended
and Restated Restructuring Support Agreement dated as of November 1, 2019 (as
amended, restated, supplemented or otherwise modified on or before the Amendment
Effective Date, the “Amended and Restated RSA”);
WHEREAS, the Debtors and Requisite Consenting Creditors entered into the First
Amendment to the Amended and Restated Restructuring Support Agreement on
November 13, 2019;
WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto have agreed to amend the Amended and Restated RSA pursuant to Section 9
thereof in the manner set forth below.
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and agreed, the Debtors and the
undersigned Consenting Creditors hereby agree as follows:
SECTION 1. Amendment. Effective as of the Amendment Effective Date, the
definition of “RSA Deadline” in Section 1(a) of the Amended and Restated RSA is
hereby amended and restated as in its entirety as follows:
“RSA Deadline” means December 6, 2019, which date may be amended or extended by
agreement of the Debtors and the Requisite Consenting Creditors pursuant to
Section 9 hereof.”
[Signature Pages Follow]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

PG&E CORPORATIONBy:/s/ Janet C. Loduca


Name: Janet C. Loduca


Title: Senior Vice President, General Counsel






PACIFIC GAS AND ELECTRIC COMPANYBy:/s/ Janet C. Loduca


Name: Janet C. Loduca


Title: Senior Vice President, General Counsel











[Signature pages of Consenting Creditors omitted and on file with the
registrant]







